

 S1380 ENR: Due Process Protections Act 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. 1380IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Federal Rules of Criminal Procedure to remind prosecutors of their obligations under
 Supreme Court case law.1.Short titleThis Act may be cited as the Due Process Protections Act .2.Reminder of prosecutorial obligationsRule 5 of the Federal Rules of Criminal Procedure is amended—(1)by redesignating subsection (f) as subsection (g); and(2)by inserting after subsection (e) the following:(f)Reminder of prosecutorial obligation(1)In generalIn all criminal proceedings, on the first scheduled court date when both prosecutor and defense counsel are present, the judge shall issue an oral and written order to prosecution and defense counsel that confirms the disclosure obligation of the prosecutor under Brady v. Maryland, 373 U.S. 83 (1963) and its progeny, and the possible consequences of violating such order under applicable law.(2)Formation of orderEach judicial council in which a district court is located shall promulgate a model order for the purpose of paragraph (1) that the court may use as it determines is appropriate..Speaker of the House of RepresentativesVice President of the United States and President of the Senate